Citation Nr: 1700661	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  05-25 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to a disability rating greater than 20 percent for cervical spine torticollis (cervical spine disability).  

2.  Entitlement to a separate compensable disability rating for a right upper extremity neurological impairment associated with the cervical spine disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1968 to August 1978.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

As discussed below, though the issue of entitlement to a separate rating for a right upper extremity neurological impairment associated with the cervical spine disability is part and parcel of a claim for increased rating for the cervical spine disability, the facts show that entitlement to a separate rating for the right upper extremity neurological impairment is warranted, and that further medical inquiry is warranted regarding entitlement to an increased rating for the cervical spine disability.  Thus, the Board finds that it is valid to separate the issues, as reflected above. 

The Board previously remanded the case in May 2010 to afford the Veteran a Board hearing and remanded the case again in November 2010, August 2012, and in February 2015 for further evidentiary development.  The case was returned to the Board for further appellate proceedings.  In February 2016, the Board requested a medical expert opinion from a neurologist with the Veterans Health Administration (VHA), and such an opinion was obtained in July 2016.

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include a transcript of the July 2010 Board hearing presided over by a Veterans Law Judge (VLJ).  The VLJ who presided over the July 2010 Board hearing has since left the Board.  In October 2016, the Board offered the Veteran an opportunity to testify at another hearing before a different VLJ, indicating to the Veteran that if he failed to respond within 30 days it would be assumed that he did not want another hearing, and the Board would proceed accordingly;  to this date, the Veteran has not responded with a request for a new hearing before the Board.  

The Board notes that the Board does not have jurisdiction over the issue of entitlement to an increased initial separate rating for left upper extremity radiculopathy because the Veteran did not submit a notice of disagreement as to the May 2013 rating decision that granted entitlement to service connection and assigned a separate 20 percent evaluation for the entire appeal period for left upper extremity radiculopathy associated with torticollis.  See also August 2013 notice of determination letter (providing notice to the Veteran of his appellate rights).  

The RO issued a rating decision in September 2014 which granted a total disability rating based on individual unemployability due to service-connected disability (TDIU) and informed the Veteran that this was considered a full grant of the benefit sought on appeal. The Veteran has not at this time disagreed with the assigned effective date, or any other aspect of the TDIU decision. The Board finds that the AOJ has bifurcated the matter of TDIU from the current appeal.  See Tyrues v. Shinseki, 631 F.3d 1380 (Fed. Cir. 2011), aff'd in part, Tyrues v. Shinseki, 732 F.3d 1351 (Fed. Cir. 2013).  The decision considered the entirety of the appellate period referred to it by the Board and assigned an effective date under 38 C.F.R. § 4.16(a). The grant of the benefit sought removed the question of TDIU entitlement from appellate status; and, in the absence of a notice of disagreement on this matter, it is not before the Board. The Board notes that since issuance of the September 2014 decision, no correspondence indicating that the matter of TDIU was still considered to be on appeal has been received from the Veteran, and VA has taken no further action on the claim.  

The issue of entitlement to a disability rating greater than 20 percent for cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the evidence shows that the Veteran has an objective neurological impairment of the right upper extremity associated with the Veteran's service-connected cervical spine disability, namely cervical myelopathy, which is manifested by at worse moderate pain, paresthesia, tingling, numbness, and right hand weakness; but, objective evidence of cervical nerve root involvement, to include paralysis of a cervical nerve root is not shown.  


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a separate disability rating under Diagnostic Code 8613 of 40 percent, but no higher, for the Veteran's right upper extremity neurological disability, diagnosed as myelopathy, associated with the cervical spine disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.71a, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8610, 8611, 8612, 8613 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with Prior Remand

In February 2015, the Board remanded the case and directed the AOJ to obtain a VA medical opinion to determine whether the Veteran has had a neurological impairment that is associated with the cervical spine disability at any point during the appeal period.  The AOJ obtained a VA medical opinion in August 2015, in which the examiner did not provide an opinion as to the presence of a neurological impairment, to include right upper extremity radiculopathy, prior to the Veteran's February 2006 surgery. 

However, as noted above, the issue of entitlement to an increased rating for a left upper extremity neurological impairment is not on appeal before the Board.  Further, as discussed below and based on the July 2016 VHA neurologist's expert medical opinion, the Board is granting entitlement to a separate compensable rating for a right upper extremity neurological impairment, which the Veteran has expressly contended is warranted.  See e.g., September 2016 Appellant's Brief (arguing for an increased rating for cervical spine disability and for a separate compensable rating for right upper extremity neurological impairment).  Thus, the purpose of the Board's directive to the AOJ to obtain a VA medical opinion regarding the nature of a neurological impairment during the appeal period has been satisfied.  Therefore, the Board finds that the Board's prior remand instructions have been substantially complied with, and remand to obtain a new VA medical opinion is not necessary.  The claim was then readjudicated in an August 2015 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  The RO provided pre-adjudication VCAA notice by letter in June 2004, in which the Veteran was notified of the evidence necessary to support the claim for an increased rating.  The Veteran was told how VA would assist him in obtaining additional relevant evidence.  In March 2006 and August 2009, the RO provided letters that discussed how VA determines the effective date and disability rating.  To the extent that notice as to how VA determines the effective date and disability rating was not sent until after the AOJ's initial adjudication of the claim, the Board notes that following the March 2006 and August 2009 letters, and after completion of all necessary development of the record, the AOJ readjudicated the claim in August 2015.  See generally Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  There is no indication in the record that the ultimate decision of the AOJ on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  Thus, the Board finds there is no prejudice to the Veteran in proceeding at this point with issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, records pertaining to the Veteran's disability benefits from the Social Security Administration (SSA), and lay statements have been associated with the record.  

Additionally, the Veteran was afforded VA examinations in March 2013, and an August 2013 addendum opinion followed, November 2011, February 2011, September 2009, and June 2004.  VA also obtained a VA medical opinion in August 2015.  VA also obtained a VHA neurologist's expert medical opinion regarding neurological impairment in July 2016.  These reports together with the medical opinions provided sufficient information regarding the Veteran's cervical spine manifestations such that the Board can render an informed determination.  The Board finds that the examinations in conjunction with the other medical and lay evidence are adequate for rating purposes. 

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, for the reasons discussed below, the evidence shows that separate ratings for separate periods of time during the appeal period for each applicable diagnostic code are not necessary.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Separate Rating for Right Upper Extremity 
Neurological Impariment

The Veteran contends that he has a right upper extremity neurological impairment that is associated with his cervical spine disability, and that such neurological impairment warrants a separate compensable disability rating under Note (1) of the General Formula for Diseases and Injuries of the Spine.  See September 2016 Appellant's Brief.  Under this General Formula, objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5235-5243, Note (1).  For rating purposes, the Board notes that the Veteran is right hand dominant.  See March 2013 VA neurological examination.

A neurological condition is ordinarily rated in proportion to the impairment of motor, sensory or mental function, with consideration especially of psychotic manifestations, complete or partial loss of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etc.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  

First, the weight of the competent and probative evidence shows an objective neurological impairment associated with the cervical spine disability, diagnosed as cervical myelopathy, affecting the right upper extremity but with no objective evidence of specific nerve root involvement during the entire appeal period.  The Veteran is competent to report his neurological symptoms, and the Board finds those reports of symptoms are credible.  He reported neurological symptoms during the entire appeal period, both before and after his February 2006 cervical spine surgery.  See e.g., 2004-2005 VA treatment records; August 2007 and February 2010 VA treatment records; July 2010 Board hearing transcript. 

There is medical evidence showing a diagnosis of cervical myelopathy.  In the July 2016 VHA expert opinion, the neurologist Dr. P. C. reviewed the entire claims file, and opined that the Veteran has cervical myelopathy associated with the cervical spine disability.  Dr. P. C. noted the Veteran's history of neurological symptoms in the right upper extremities during the appeal period, and she noted the Veteran's cervical spine surgery in February 2006.  Dr. P. C. also noted that the neurosurgery note in September 2004 documents bilateral Hoffman's signs, and that this is neurological sign in the upper extremity that indicates cervical myelopathy or brainstem or brain lesion.  She stated that there is no evidence of brainstem or brain lesion at any point during the Veteran's treatment.  Dr. P. C. opined that the Hoffman's signs reflected a cervical myelopathy, and she further noted that the Veteran was repeatedly documented to have bilaterally brisk reflexes felt to be consistent with myelopathy.  She also noted that beyond these findings, the neurological exam has been nonfocal, there is no objective evidence of a right-sided radiculopathy, and there is no objective evidence of nerve root or nerve impingement on the right, and hence it is her medical opinion that the Veteran had a myelopathy due to his cervical spine disability.  This July 2016 VHA expert opinion is also supported by the November 2004 private treatment note and an April 2005 private Consultant's Report, in which the Veteran was noted as having cervical myelopathy.  This July 2016 VHA expert opinion has high probative value because Dr. P. C. is an expert in the field of neurology, she reviewed the entire claims file, she supported her opinion with rationale and with clinical data, and she covered all relevant bases.  

The Board acknowledges that the Veteran's representative argued that the Veteran has objective nerve root impingement of the cervical spine.  See July 2010 Board hearing transcript at p. 8-9.  However, because the determination as to whether there is objective nerve root involvement is beyond the knowledge of a non-expert, and because there is no indication that the Veteran's representative has medical expertise or training, the Veteran's representative is not competent to provide an opinion that the Veteran has objective nerve root involvement.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Therefore, this opinion by the Veteran's representative has no probative value.  

On the other hand, there is medical evidence also showing cervical radiculopathy of the right upper extremity in the VA treatment records.  See e.g., August 2005 and December 2005 VA treatment records.  However, these VA assessments were not based on objective neurological testing results and appear to be based only the Veteran's subjective reports of symptoms.  Further, these assessments are inconsistent with the remaining medical evidence of record, which shows that there is no objective evidence of nerve root involvement.  For these reasons, the Board finds that such assessments by VA providers of radiculopathy have little probative value and are outweighed by the highly probative July 2016 VHA expert opinion showing no radiculopathy of the right upper extremity.  

The Board also acknowledges that the Veteran complained of worsening "radiculopathy" in hands, right greater than left, in a December 2005 VA treatment record.  However, because the diagnosis of an objective neurological impairment is a medical matter beyond the knowledge of a non-expert, and because there is no indication that the Veteran has medical expertise or training, the Veteran is not competent to provide an opinion that his neurological symptoms constitute radiculopathy.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Therefore, the Veteran's lay opinion that his right upper extremity neurological symptoms constitute radiculopathy has no probative value.  

On review, these assessments of radiculopathy are outweighed by the highly probative July 2016 VHA expert opinion, which shows that there is no evidence of nerve root involvement and therefore no radiculopathy.  The weight of the evidence shows that the Veteran has cervical myelopathy affecting the right upper extremity that is associated with his cervical spine disability. 

Because the rating schedule does not specifically provide for ratings for cervical myelopathy, the Board will rate the Veteran's manifestations thereof by analogy under a closely related disability with similar anatomical localization and symptomatology.  38 C.F.R. § 4.20.  Further, the Board will avoid assigning separate evaluations for the same neurological symptoms and manifestations under different radicular group diagnoses, and the Board will evaluate the Veteran's same symptoms and manifestations under whichever applicable diagnostic code allows for the highest possible rating for such right upper extremity neurological symptoms and manifestations.  See 38 C.F.R. § 4.14.  

During the entire appeal period, the Veteran's right upper extremity neurological impairment, assessed as myelopathy, is manifested by pain, paresthesia, tingling, numbness, and right hand weakness, to include before and after his February 2006 cervical spine surgery.  See July 2004 VA treatment record (Veteran complains of neck pain radiating into his arms with numbness; also has tingling in the right arm); August 2004 VA treatment record (noting occasional paresthesia in right upper extremity); September 2004 VA treatment record (Veteran complained of pain in the right arm); November 2004 private treatment letters (Veteran described left arm symptoms and indicates right arm is not so profoundly affected); April 2005 private Consultant's Report (noting that Veteran has some burning pain that comes down in a C6 distribution on the right hand); May 2005 private treatment letter (Veteran has radiating pain into his right arm involving the arm and forearm, and extending to the base of the thumb with a vague sense of hand weakness); December 2005 VA treatment record (Veteran complained of worsening neurological symptoms in the right hand); August 2005 VA treatment record (Veteran complained of right hand pain); August 2007 VA treatment record (Veteran has occasional numbness and tingling between the index finger and thumb, mostly at the base of the thumb); September 2009 VA examination (examiner noted that the Veteran's neurological examination showed normal strength, normal reflexes, and no sensory deficits);
February 2010 VA treatment record (Veteran reported numbness of right fingertips since his February 2006 cervical spine surgery); July 2010 Board hearing transcript at p. 9, 15, 16 (Veteran testified as to experiencing pain in his arm that began about one year after his February 2006 surgery; sensory issues in his hand, in that his fingers get numb, painful, and burning which his doctors reportedly cannot relieve); April 2012 VA examination (Veteran is functionally limited from lifting more than 3 pounds due to arm pain; noting no muscle atrophy and no decrease in sensation; but showing that the Veteran has mild poor grip in the right hand); but see February 2011 VA examination (Veteran noted impairments of the left upper extremity but did not complain of right upper extremity symptoms); (March 2013 VA musculoskeletal examination (showing right hand full strength and normal reflexes on physical examination); March 2013 VA neurological examination (showing that the Veteran had no right upper extremity subjective symptoms; noting normal strength, no muscle atrophy, and normal senses and reflexes on the right upper extremity).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale [as neuritis], with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

Based on the above-discussed evidence, the Board finds that the Veteran's right upper extremity neurological disability picture and symptoms, to include pain, burning pain, and sensory disturbances such as numbness and tingling, are most closely related to and contemplated by the diagnostic codes pertaining to neuritis of the right radicular nerve groups.  Because the evidence of record does not medically show that the Veteran's neurological manifestations during the entire appeal period are associated with an anatomical location that pertains to a particular radicular group or nerve root, the Board will consider the diagnostic codes pertaining to neuritis associated with each radicular group contemplated by the rating schedule. 

Under each DC 8610 (pertaining to neuritis of the upper radicular group, fifth and sixth cervical), DC 8611 (pertaining to neuritis of the middle radicular group), and DC 8612 (pertaining to neuritis of the lower radicular group), dominant extremity neuritis that is mild warrants a 20 percent rating; such neuritis that is moderate warrants a 40 percent rating; and, such neuritis that is severe warrants a 50 percent rating, which is the maximum possible rating for neuritis under these codes.  38 C.F.R. §§ 4.123, 4.124a.  

On the other hand, under DC 8613 (pertaining to neuritis of all radicular groups), dominant extremity neuritis that is mild warrants a 20 percent rating; such neuritis that is moderate warrants a 40 percent rating; and, such neuritis that is severe warrants a 70 percent rating, which is the maximum possible rating under this code.  Id.  

The Board notes that an April 2005 private consult noted that the Veteran's right upper extremity pain comes down in the anatomical location of the C6 distribution.  However, there is no other indication in the medical evidence of record to show that the Veteran's myelopathy only affects the anatomical location associated with the C6 distribution.  Further, the July 2016 VHA expert opinion showed that the Veteran's symptoms have been nonfocal.  In favor of the Veteran, the Board finds that the Veteran's right upper extremity myelopathy should be rated under DC 8613 (pertaining to all radicular groups' distributions) because it provides for the highest possible rating for neuritis.  

The terms "mild," "moderate," and "severe" are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of the terms "mild," "moderate," and "severe" by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Based on the above-discussed evidence, the Board finds that the Veteran's manifestations of myelopathy of the right upper extremity are no worse than moderate.  The Veteran's motor function is impaired, in that he is functionally limited from living heavy objects more than 3 pounds due to right arm pain and he has mild poor grip of the right hand.  See April 2012 VA examination.  The Board also notes that the Veteran's entire right upper extremity is affected, and that he experiences occasional burning pain and tingling.  Given the level of functional and motor impairment due to the Veteran's manifestations, the Board finds that the Veteran's myelopathy of the right upper extremity and the disability picture meets the criteria for moderate neuritis by analogy.  Therefore, the Veteran's right myelopathy disability warrants a separate 40 percent evaluation for under DC 8613.   

On the other hand, the Board finds that the Veteran's right upper extremity neurological manifestations and functional impairments due to the same do not meet or nearly approximate the level of disability contemplated by an evaluation for "severe" neuritis.  The Veteran's reports and examinations as to his right upper extremity symptoms indicate at most occasional symptoms.  Indeed, multiple VA examinations pertaining to the right upper extremity note no neurological symptoms of the right upper extremity on examination.  There is no indication that the Veteran has worse than mild grip weakness and therefore no indication that he has motor limitations such as occasionally dropping objects.  For these reasons, the criteria for a 70 percent evaluation by analogy under DC 8613, for severe neuritis, are not met or approximated, and a rating greater than 40 percent is not warranted. 

The Board has considered the applicability of the other diagnostic codes pertaining to neurological impairments that may be associated with the cervical spine.  Because there is no objective evidence of nerve involvement, to include paralysis of a nerve, the diagnostic codes pertaining to paralysis of any right radicular group do not apply.  There are no other potentially applicable diagnostic codes in this case. 

At no point during the applicable rating period have the criteria for a  rating higher than that discussed above been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating higher than that discussed above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected cervical spine disability, which is manifested by pain, paresthesia, tingling, numbness, and right hand weakness.  Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran is currently evaluated for a cervical myelopathy of the right upper extremity, rated by the Board as 40 percent disabling; cervical spine disability, rated as 20 percent disabling; left upper extremity radiculopathy, rated as 20 percent disabling; diabetes mellitus, rated as 20 percent disabling from October 25, 2007; right and left lower extremity peripheral neuropathy, each rated as 10 percent disabling from January 15, 2008 to March 5, 2013, and as 20 percent disabling from March 5, 2013.  The Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for the disability on appeal do not adequately describe or reflect his symptomatology.  There is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected disability.  Further, the Veteran has at no point during the current appeal indicated that his right upper extremity neurolgoicla impairment  results in further disability when looked at in combination with his other service-connected disabilities.  


ORDER

For the entire appeal period, entitlement to a separate disability rating of 40 percent, but no higher, for cervical myelopathy associated with the cervical spine disability affecting the right upper extremity is granted, subject to the law and regulations governing the payment of monetary benefits.  

REMAND

The Veteran was last afforded a VA examination in March 2013 regarding the cervical spine disability.  However, the VA examiner did not provide results of all required musculoskeletal testing, as provided under Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that VA examinations for musculoskeletal disabilities should include joint testing for pain on both active and passive motion and on weight bearing and non-weight bearing).  Specifically, the March 2013 VA examiner did not note whether testing was performed on weight-bearing or non-weight bearing and no passive range of motion testing was performed.  In light of Correia, the Veteran should be afforded a new VA examination to determine the severity of the cervical spine disability.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and severity of the cervical spine disability.  Forward the claims file to the examiner for review of the case (including Virtual VA and VBMS).  

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion and on weight bearing and non-weight bearing, as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  The examiner is asked to please note that such testing took place.  

The examiner is asked to address the current nature, severity, and all symptoms of the Veteran's cervical spine disability.  For purposes of the opinion, please include the following:

(a) Note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(b) Indicate the frequency and duration of any incapacitating episodes in the past 12 months.  Note that an incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached

2. Thereafter, readjudicate the claim on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


